DETAILED ACTION
This Office action for U.S. Patent Application No. 16/985,903 is responsive to communications filed 30 June 2022, in reply to the Non-Final Rejection of 31 March 2022.
Claims 1–13 are pending.
In the prior Office action, claims 1–8 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2009/0190005 A1 (“Mo”).  Claims 9–13 were allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  Applicant presents two arguments: first, that the circuitry shown in Mo Figures 5 and 6A1 does not disclose “an equalizing circuit directly coupled to the plurality of pixels” as amended, and second, that Mo does not equalize “noise that occurs in the plurality of pixels” as claimed.
With respect to the argument that Mo does not teach an equalizing circuit directly coupled to the plurality of pixels, the examiner disagrees that in Mo Figure 6A, coupling a plurality of pixels to the noise correction circuit 760 through a set of column line disqualifies the pixels from being coupled directly.  Mo Figure 6A, even in its updated form in the ‘532 patent, does not illustrate any circuit components between the pixels and the noise correction circuit 760.  The MOSFET and ground structures shown at the top and bottom of each column lines do not affect the pixels from being coupled to the noise correction circuit 760, but show the pixels are additionally coupled to this structure.  Additionally, the various components of noise correction circuit 760 cited in Rem. 9–10, including crossbar switch 731, reset capacitor 732, and signal capacitor 733 are described and shown in Mo as being part of noise correction circuit 760, which the examiner considers as a whole to recite an “equalizing circuit” as claimed.  Claim 1, as broadly claimed, does not limit the structure of the claimed equalizing circuit to a single MOS transistor as shown in the specification at ¶ 0041 and Figure 2.  This disagreement to the structure of the claimed equalizing circuit also transitions to the argument alleging a distinction in function.  During prosecution, all claims are to be given their broadest reasonable interpretation consistent with the specification.  M.P.E.P. § 2111.  Here, claim 1 recites an equalizing circuit “suitable for equalizing noise that occurs in the plurality of pixels”.  This is broader in scope than a circuit that equalizes the two pixels themselves as argued.  Claim 1 is properly interpreted as equalizing any noise that is associated with the generation of the plurality of pixels, including the offset of two voltages in reset and signal capacitors that are used further to correct a noise that is an offset between a reference pixel and a signal pixel, as described in Mo ¶¶ 0044–46.
Applicant’s arguments, see pp. 11–12, filed 31 March 2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn.  Specifically, claim 5 recites an equalizing circuit coupled to a node between the reset circuit and sensing circuit in each the first and second pixels.  Even under the mapping in the Non-Final Rejection of the structure of the Mo Fig. 5 pixel to the claimed charge storage circuit, sensing circuit, and reset circuit in a claimed pixel, VDD best represents the claimed node.  However, VOUT, not VDD, is coupled to noise correction circuit 760 mapped with the claimed equalizing circuit.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0190005 A1 (“Mo”).  Mo, directed to noise correction, teaches with respect to claim 1, an image sensing device comprising:
at least one unit pixel including a plurality of pixels for generating a plurality of pixel signals based on a plurality of control signals having different phases (cl. 1, first and second sets of pixels); and
an equalizing circuit directly coupled to the plurality of pixels (Fig. 6A, pixels connected to noise correction circuit 760) suitable for equalizing noise that occurs in the plurality of pixels during a reset operation on the unit pixel (¶ 0045, pixel-wise noise correction during reset).

Regarding claim 2, Mo teaches the image sensing device of claim 1, wherein the reset operation includes an operation of resetting a plurality of charge storage circuits included in each of the plurality of pixels (¶ 0036, Fig. 5A, capacitor 514 in each pixel).

Regarding claim 3, Mo teaches the image sensing device of claim 1, wherein the equalizing circuit is coupled in common to the plurality of pixels (Fig. 6A, ¶ 0045, “The same circuit 760 may be used for all pixels 711, 712 in column 710”).

Regarding claim 4, Mo teaches the image sensing device of claim 1, further comprising an image processor suitable for processing the plurality of pixel signals through a subtraction operation (¶ 0013, subtracting calibration offset value from analog signal; ¶ 0008, subtracting dark current values from active area to compensate for noise in optical black region).

Allowable Subject Matter
Claims 5–13 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The diagram purporting to be an annotated version of Mo Figure 6A submitted in page 10 of the 30 June 2022 “REMARKS” (“Rem.”) is instead derived from the issued version of Mo, U.S. Patent No. 8,089,532 B2, illustrating additional structure of crossbar switch 731.  While this undisclosed substitution of references is presumed to have been made in good faith, Applicant is reminded that under 37 C.F.R. § 1.56(a), “Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office”.  The ‘532 patent is added to the record.